Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on April 28, 2022 as a reply to the non-final office action mailed on January 28, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on April 28, 2022 have been carefully considered but deemed unpersuasive in view of the following new grounds of rejection as explained herein below, necessitated by Applicant’s substantial amendments to the claims which significantly affected the scope thereof, and will require further search and consideration.
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiefer et al. (U.S. 2017/0214947) in view of Frojdh et al (US 2005/0086582).
Regarding claim 1, Kiefer disclosed a method of an electronic device for selective encryption of content to be encoded into a container, the method comprising: 
receiving, by a processor of the electronic device, a plurality of content items for encoding into a container (Kiefer disclosed in [0073], Fig. 8 and [0111] that a source encoder 12 ingests source content), wherein each one of the plurality of content items is associated with a content key value (Kiefer, [0077] disclosed “title ID” that is equivalent to a content key value); receiving, by the processor, one or more content selections from among the plurality of content items (Kiefer, [0111] disclosed that “portions of the encoded frames can be encrypted using a frame key”, meaning that said portions must first be selected through certain means); 
retrieving, by the processor, encryption data for use in encrypting the one or more content selections (Kiefer, [0073], “source encoder 12 … obtains a title ID and common cryptographic information from a content distribution server 14 that the content distribution server assigns to the source content”); 
encrypting, by the processor, at least one content selection of the one or more content selections using an encryption key derived using the encryption data (Kiefer, Fig. 8 and [0111] disclosed that “portions of the encoded frames can be encrypted using a frame key selected from a set of frame keys.” by the source encoder); 
for the encrypted at least one content selection, associating, by the processor, a corresponding content key value of the encrypted at least one content selection with the encryption data (Kiefer, Fig. 8 and [0111, 0112], “When the encoding and encryption of the streams is complete, an index is inserted (106)”); 
encoding, by the processor, the associated corresponding content key value of the encrypted at least one content selection and the encryption data into the container (Kiefer, Fig. 8 and [0111], “The common set of frame keys is also encrypted (108) and the process writes (110) a DRM header including the encrypted set of frame keys to each container file”); and 
encoding, by the processor, the encrypted at least one content selection (Kiefer, [0111, 0112], “The encoded and/or encrypted frame can then be written (126) to the BlockGroup element.  When the entire source video stream is determined (127) as being encoded and protected, then the process is complete”) and remaining content items of the plurality of content items into the container (Kiefer, Fig. 4d disclosed that the audio and subtitle content in the container is encoded but not encrypted). 
Kiefer did not explicitly disclose that the content key value in clause 1 of the claim is related to a particular content type and an encryption status of the associated one of the plurality of content items.
However, Frojdh disclosed a container format for multimedia presentations (Frojdh, title and abstract).  Regarding the container format, Frodjh disclosed that
the content key value is related to a particular content type (Frojdh disclosed in [0083] that a multimedia container includes a number of media objects, identifiers or locators referring to the media objects, and …; the “identifiers or locators” anticipates the content key value in the claim and are the equivalent of Title ID in Kiefer; Frojdh further disclosed in [0176-0182] and tables 9-14 that each type of media, e.g. video, audio and text, has a corresponding ProtectionInfoBox that contains the encryption status information about this specific type of media item) and an encryption status of the associated one of the plurality of content items (Frojdh, [0179-0180] and table 13 disclosed the list of necessary requirements for decrypting media that are stored in a ProtectionInfoBox; information contained within ProtectionInfoBox may anticipates the “encryption status” in the claim).
One of ordinary skill in the art would have been motivated to combine Kiefer and Frojdh because Kiefer disclosed a method for performing adaptive bitrate streaming of using alternative streams of protected multimedia content that is stored in container files while Frojdh disclosed a container file format for storing protected multimedia content.  Therefore it would be obvious for one to integrate into Kiefer the techniques used by Frojdh in its container file format.
Claim 11 recites substantially the same subject matter as claim 1, in device form rather than method form. Therefore it is rejected with the same rationale as claim 1.
Regarding claims 2 and 12, Kiefer and Frojdh disclosed the subject matter of claims 1 and 11. Kiefer further disclosed wherein the encrypted at least one content selection is encoded into the container as encrypted content (Kiefer, [0073, 0111-0112] disclosed that a portion of the source content can be encrypted) and the remaining content items of the plurality of content items are encoded into the container as unencrypted content (Kiefer, Fig. 4d disclosed that the audio and subtitle content in the container is encoded but not encrypted). 
Regarding claims 3 and 13, Kiefer and Frojdh disclosed the subject matter of claims 1 and 11.  Kiefer further disclosed
encrypting, by the processor, another content selection of the one or more content selections using another encryption key derived using the encryption data; for the encrypted other content selection, associating, by the processor, another corresponding content key value of the encrypted other content selection with the encryption data; encoding, by the processor, the associated other corresponding content key value of the encrypted at least one content selection; and encoding, by the processor, the encrypted other content selection into the container (The encryption and encoding process disclosed by Kiefer in Figs. 8-9 and [0067, 0073, 0111-0112], as explained in the rejection of claim 1, can be applied to any selection of source media content). 
Regarding claims 4 and 14, Kiefer and Frojdh disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
retrieving, by the processor, second encryption data; encrypting, by the processor, another content selection of the one or more content selections using another encryption key derived using the second encryption data; for the encrypted other content selection, associating, by the processor, another corresponding content key value of the encrypted other content selection with the second encryption data; encoding, by the processor, the associated other corresponding content key value of the encrypted at least one content selection and the second encryption data into the container; and encoding, by the processor, the encrypted other content selection into the container (The encryption and encoding process disclosed by Kiefer in Figs. 8-9 and [0067, 0073, 0111-0112], as explained in the rejection of claim 1, can be applied to any selection of source media content; see the rejection rationale for claim 1). 
Regarding claims 5 and 15, Kiefer and Frojdh disclosed the subject matter of claims 4 and 14. Kiefer further disclosed
 wherein the encrypted at least one content selection and the other content selection are encoded into the container as encrypted content (Kiefer, [0111, 0112], “The encoded and/or encrypted frame can then be written (126) to the BlockGroup element.  When the entire source video stream is determined (127) as being encoded and protected, then the process is complete”) and the remaining content items of the plurality of content items are encoded into the container as unencrypted content (Kiefer, Fig. 4d disclosed that the audio and subtitle content in the container is encoded but not encrypted). 
Regarding claims 6 and 16, Kiefer and Frojdh disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
 wherein the processor uses the encryption data to derive the encryption key from a passphrase provided to the processor (Keifer, [0116] disclosed that “the frame keys record 134 is typically encrypted using one or more encryption keys”; said encryption keys are equivalents of the passphrase). 
Regarding claims 7 and 17, Kiefer and Frojdh disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
decoding the container into decoded content (Kiefer, [0010-0011, 0025-0026] disclosed the decoding process); 
receiving a request to access the encrypted at least one content selection (Kiefer, [0015, 0026], “requesting a top level index file identifying a plurality of alternative streams of protected content using a playback device”); 
identifying, from the decoded content, the associated corresponding content key value for the at least one content selection (Kiefer, [0093], “the common cryptographic information utilized to protect alternative streams of video content is a set of frame keys in many embodiments of the invention and the DRMInfo element can also include an index to a specific frame key in the set of frame keys that can be utilized to access the encrypted block of data in the clear”); 
retrieving the encryption data associated with the identified associated corresponding content key value (Kiefer, [0010], “parse the BlockGroup element to obtain a DRMInfo element indicating at least a portion of the protected frame of video that is encrypted using an encryption key from the set of encryption keys”); and 
decrypting the encrypted at least one content selection (Kiefer, [0010, 0111], “decrypt the encrypted portion of the protected frame of video using the identified portion of the common cryptographic information”). 
Regarding claims 8 and 18, Kiefer and Frojdh disclosed the subject matter of claims 7 and 17. Kiefer further disclosed
wherein decrypting the encrypted at least one content selection includes: receiving a passphrase by the processor; deriving a decryption key using the passphrase and the encryption data; and decrypting the encrypted at least one content selection using the derived decryption key (Kiefer disclosed in [0116] that “the frame keys record 134 is typically encrypted using one or more encryption keys.  The encryption key(s) used to encrypt the frame key record 134 can be securely provided to an individual playback device using any of a variety of techniques appropriate to a specific application.”; the frame key disclosed by Kiefer anticipates the “decryption key” in the claim and Kiefer’s “one or more encryption keys” that are used to encrypt the frame keys record 134 are equivalent to “a passphrase” in the claim. Although Kiefer did not explicitly disclose that the one or more encryption keys can be in the form of a passphrase, using a passphrase as such encryption keys is well-known in the art).
Regarding claims 9 and 19, Kiefer and Frojdh disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
 wherein the at least one content selection includes text data (Kiefer, Fig. 4c, the Cluster “Subtitle” is text data that is also encrypted). 
Regarding claims 10 and 20, Kiefer and Frojdh disclosed the subject matter of claims 1 and 11. Kiefer further disclosed
wherein the associated corresponding content key value of the encrypted at least one content selection and the encryption data are encoded into a key value storage portion of the container separate from a content data portion of the container in which the encrypted at least one content selection is encoded (Kiefer, [0086] disclosed that “each container file includes information concerning the encoded media contained within the container file and an index to the encoded media within the container file and the top level index file indicates the portions of each container file containing this information.”; said disclosure combined with Kiefer’s disclosure in Fig. 5 would have made it obvious that the index to the encoded media could be in the form of key value). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        5/14/2022